El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
Esta apelación criminal viene ante nos con sólo el legajo de la sentencia y sin la exposición de hechos ni pliego de ■excepciones. No hay términos hábiles para la revocación ni nada que justifique el recurso, pues la denuncia expresa un -caso claro de acometimiento grave. Por la denuncia sabemos que Leandro Moux, a principios de mayo de 1913, volun-taria y maliciosamente acometió al niño Bernardo Moux, cas-tigándolo cruelmente, suspendiendo su cuerpo de una soga. El crimen imputado parece ser inusitadamente cruel, y el .acusado sólo fué condenado al pago de una multa de $100 o ■en su defecto a un día de prisión por cada $2 que dejare de pagar. Tal pena no parece proporcionada a la gravedad -del delito imputado, pero puede acaso justificarse por la con-currencia de circunstancias atenuantes que ignoramos si han -existido o nó, pues no tenemos ante nosotros las pruebas prac-ticadas. La sentencia debe confirmarse.

Confirmada.

*1183Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado .Sr. MacLeary no tomó parte en la reso-lución de este caso.